DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 4/25/22.  
Claim(s) 7-14 & 16 is/are presented for examination.
Vacated Action
Non-Final filed on 5/24/22 has been withdrawn/vacated based on the telephone with  Applicant's Representative (Thomas J. Clare) on 8/23/22.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narendran, U.S. Pat. No. 8,515,434 B1 in view of Plasse, U.S. Pub. No. 2015/0379202 A1, and Mohebbi, U.S. Pub. No. 2016/0014127 A1.
As in claim 11, Narendran teaches an apparatus comprising: 
communicating with a small cell network comprising small cell access point, the small cell network being associated with a small cell coverage area, wherein the small cell coverage area and the WiFi coverage area overlap at least partially (Narendran, col 5, lines 43-48; i.e., Thus, wireless coverage areas defined by femtocell devices may overlap with wireless coverage areas from macro-cellular RNCs. WCDs may seek to register with either a femtocell device or a macro-cellular RNC based on the respective signal strengths that the WCD receives from each of these devices); 
based on the event, determining one or more parameters pertaining to a resource limitation for the small cell access point, wherein the resource limitation is a limitation of a measurement period, a transmit power, or an admission control (Narendran, col 17, lines 41-60; i.e., Femtocell device 126 may also contain program instructions arranged to measure the downlink capacity of broadband connection 127. This measurement may occur by femtocell device 126 receiving one or more streams of packets of 45 an increasing data rate from the network component. Similarly to how the uplink capacity is approximated, the downlink capacity may also be approximated based on the maximum through achievable from the network component to femtocell device 126. 50 Once these measurements are complete, the respective results may be used by the femtocell device to determine the data rate threshold value. The femtocell device may use one data rate threshold value that is based on both the uplink and downlink capacities of the broadband connection. For 55 example, if the femtocell device determines that the uplink capacity is 1 megabit per second and that the downlink capacity is 2 megabits per second, the femtocell device may set the data rate threshold value to a certain percentage of one or the other of the uplink capacity and the downlink capacity); and 
configuring policy engine by sending, to the policy engine, the one or more parameters and guidance information pertaining to how a policy should be modified, how much traffic is sent and received via the small cell access point (Narendran, col 16, lines 49-64; i.e., Regardless of how the femtocell device polices data rates of WCDs, the femtocell device might adjust these data rates based on load. For instance, if usage of the femtocell device's processing capacity, wireless capacity, or backhaul (e.g., the broadband link connecting the femtocell device to a network) capacity exceeds a traffic load threshold value, the femtocell device may responsively lower the data rate threshold value of non-greylisted WCDs. In this way, the femtocell device increases the amount capacity available to grey listed WCDs. Thus, in an example embodiment, the femtocell device may determine that a traffic load at the femtocell device is above a first traffic load threshold value. In response to determining that the traffic load is above the first traffic load threshold value, the femtocell device may lower the data rate threshold value).
But Narendran failed to teach the claim limitation wherein communicating with a WiFi network comprising a management interface and a WiFi access point, the WiFi network being associated with a WiFi coverage area; receiving, from the management interface, an event notification pertaining to an event associated with the WiFi network, wherein the event has been triggered by the management interface upon detecting a condition comprising a user beginning of use an application or a subnet in a local IP network; configuring an integrated WiFi and cellular policy engine.
However, Plasse teaches the limitation wherein communicating with a WiFi network comprising a management interface and a WiFi access point, the WiFi network being associated with a WiFi coverage area (Plasse, page 6, paragraph 50; i.e., [0059] According to one embodiment, a user will open app on mobile device ( e.g., 208) or open website on desktop ( e.g., 210) and then log in with user name and password to the application on their respective device. In one example, the application is configured to display an initial warning message upon log in on mobile device (e.g., as a pop up display) recommending the user connect on a known and/or secure Wi-Fi network); receiving, from the management interface, an event notification pertaining to an event associated with the WiFi network, wherein the event has been triggered by the management interface upon detecting a condition comprising a user beginning of use an application or a subnet in a local IP network (Plasse, page 6, paragraph 50; i.e., [0059] According to one embodiment, a user will open app on mobile device ( e.g., 208) or open website on desktop ( e.g., 210) and then log in with user name and password to the application on their respective device. In one example, the application is configured to display an initial warning message upon log in on mobile device (e.g., as a pop up display) recommending the user connect on a known and/or secure Wi-Fi network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narendran in view of Plasse to ensure the security for the system.  One would be motivated to do so to providing the physician
with control over participants ensures messaging compliance and prevents unwanted communication (Plasse, page 1, paragraph 4).
However, Mohebbi teaches the limitation wherein configuring an integrated WiFi and cellular policy engine (Mohebbi, page 1, paragraph 8 & 10; page 5, paragraph 65-66 & 69; i.e., [0010] provide an integrated solution for merging e.g., Wi-Fi and cellular networks, making e.g., user experience, policy control, discovery, selection and association, authentication, and QoS, seamless and similar in both networks. Other benefits may include e.g., Wi-Fi roaming, Wi-Fi neutral host, and IP-mobility capabilities, while providing network handoffs for an integrated cellular-Wi-Fi network; [0065] To complete the integration of Wi-Fi with 3GPP cellular networks, a standard automated network "Discovery", "Selection" and "Association", and "Policy Control" framework was required for Wi-Fi networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narendran in view of Mohebbi to support IP data through either wifi or 3G network.  One would be motivated to do so to enable access to mobile wireless networks utilizing other network technologies (Mohebbi, page 1, paragraph 1).
As to claim 9, Narendran-Plasse-Mohebbi teaches the method as recited in claim 7, wherein receiving an indication that a measure of congestion or interference associated with the WiFi access point has exceeded a threshold (Narendran, col 16, lines 49-64; i.e., Regardless of how the femtocell device polices data rates of WCDs, the femtocell device might adjust these data rates based on load. For instance, if usage of the femtocell device's processing capacity, wireless capacity, or backhaul (e.g., the broadband link connecting the femtocell device to a network) capacity exceeds a traffic load threshold value, the femtocell device may responsively lower the data rate threshold value of non-greylisted WCDs. In this way, the femtocell device increases the amount capacity available to grey listed WCDs. Thus, in an example embodiment, the femtocell device may determine that a traffic load at the femtocell device is above a first traffic load threshold value. In response to determining that the traffic load is above the first traffic load threshold value, the femtocell device may lower the data rate threshold value).  
As to claim 10, Narendran-Plasse-Mohebbi teaches the method as recited in claim 7.  But Narendran-Plasse failed to teach the claim limitation wherein receiving a new policy related to the WiFi access point.
However, Mohebbi teaches the limitation wherein receiving a new policy related to the WiFi access point (Mohebbi, page 1, paragraph 8 & 10; page 5, paragraph 65-66 & 69; i.e., [0010] provide an integrated solution for merging e.g., Wi-Fi and cellular networks, making e.g., user experience, policy control, discovery, selection and association, authentication, and QoS, seamless and similar in both networks. Other benefits may include e.g., Wi-Fi roaming, Wi-Fi neutral host, and IP-mobility capabilities, while providing network handoffs for an integrated cellular-Wi-Fi network; [0065] To complete the integration of Wi-Fi with 3GPP cellular networks, a standard automated network "Discovery", "Selection" and "Association", and "Policy Control" framework was required for Wi-Fi networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narendran-Plasse in view of Mohebbi to support IP data through either wifi or 3G network.  One would be motivated to do so to enable access to mobile wireless networks utilizing other network technologies (Mohebbi, page 1, paragraph 1)..


Claim(s) 7 is/are directed to a method claim and they do not teach or further define over the limitations recited in claim(s) 11.  Therefore, claim(s) 7 is/are also rejected for similar reasons set forth in claim(s) 11.
Claim(s) 13-14 is/are directed to an apparatus claim and they do not teach or further define over the limitations recited in claim(s) 9-10.  Therefore, claim(s) 13-14 is/are also rejected for similar reasons set forth in claim(s) 9-10.


Claim(s) 8 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narendran, U.S. Pat. No. 8,515,434 B1 in view of Plasse, U.S. Pub. No. 2015/0379202 A1, and Mohebbi, U.S. Pub. No. 2016/0014127 A1, and further in view of Han, U.S. Pub No. 2017/0142730 A1.
As to claim 8, Narendran-Plasse-Mohebbi teaches the method as recited in claim 7.  But Narendran-Plasse-Mohebbi failed to teach the claim limitation wherein  receiving an indication that traffic associated with  the WiFi access point has changed.
However, Han teaches the limitation wherein receiving an indication that traffic associated with  the WiFi access point has changed (Han, page 9, paragraph 187; i.e., identify and update the traffic flow template for the communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narendran-Plasse-Mohebbi in view of Han to update the information in time.  One would be motivated to do so to increase the safety of the user (see Han, page 1, paragraph 5).

Claim(s) 12 is/are directed to an apparatus claim and they do not teach or further define over the limitations recited in claim(s) 8.  Therefore, claim(s) 12 is/are also rejected for similar reasons set forth in claim(s) 8.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narendran, U.S. Pat. No. 8,515,434 B1 in view of Plasse, U.S. Pub. No. Plasse, U.S. Pub. No. 2015/0379202 A1, and Mohebbi, U.S. Pub. No. 2016/0014127 A1, and further in view of Manral, U.S. Pub. No. 2015/0365344 A1.
As to claim 16, Narendran-Plasse-Mohebbi teaches the apparatus of claim 11.  But Narendran-Plasse-Mohebbi failed to teach the claim limitation wherein the one or more parameters re-route data traffic of at least one user equipment (UE) (Manral, page 4, paragraph 42; i.e., re-route). 
However, Manral teaches the limitation wherein the one or more parameters re-route data traffic of at least one user equipment (UE) (Manral, page 4, paragraph 42; i.e., re-route).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narendran-Plasse-Mohebbi in view of Manral to allocate the bandwidth.  One would be motivated to do so to enhance the Ethernet standards to support a priority-based flow control (Manral, page 1, paragraph 1).
	
Listing of Relevant Arts
Lee, U.S. Patent/Pub. No. US 20140044114 A1 discloses notifies the service process of terminal A activates an application of the WiFi.
Centoza, U.S. Patent/Pub. No. US 20110306386 A1 discloses notify the device when the subscriber runs the application or in range of the WiFi.
	
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449